 

Exhibit 10.4

 

May 20, 2016

 

CB Pharma Acquisition Corp.

3 Columbus Circle, 15th Floor

New York, New York 10019

 

Gentlemen:

 

As a condition to the consummation of the transactions contemplated by that
certain agreement (the “Transfer Agreement”), dated the date hereof, by and
among the undersigned, CB Pharma Acquisition Corp. (the “Company”), Fortress
Biotech, Inc., Adam J. Chill, Arthur A. Kornbluth and Neil Herskowitz
(collectively, the “Sellers”), the undersigned hereby agrees as follows (certain
capitalized terms used herein are defined in paragraph 13 hereof):.

 

1.             If the Company solicits approval of its shareholders of a
Business Combination, the undersigned will vote all Ordinary Shares beneficially
owned by him in favor of such Business Combination.

 

2.             (a)          In the event that the Company fails to consummate a
Business Combination within the required time period set forth in the Company’s
Amended and Restated Memorandum and Articles of Association as the same may be
amended from time to time, the undersigned shall take all reasonable steps to
(i) cause the Trust Fund to be liquidated and distributed to the holders of IPO
Shares and (ii) cause the Company to liquidate as soon as reasonably
practicable.

 

(b)          The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation with respect to any
Insider Shares beneficially owned by the undersigned (“Claim”) and hereby waives
any Claim the undersigned may have in the future as a result of, or arising out
of, any contracts or agreements with the Company and will not seek recourse
against the Trust Fund for any reason whatsoever. The undersigned acknowledges
and agrees that there will be no distribution from the Trust Fund with respect
to any Rights or Warrants which the undersigned may own, all of which will
terminate on the Company’s liquidation.

 

[(c)          In the event of the liquidation of the Trust Fund, the undersigned
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claims, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened, or
any claim whatsoever) which the Company may become subject as a result of any
claim by any vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, or by any target business,
but only to the extent necessary to ensure that such loss, liability, claim,
damage or expense does not reduce the amount of funds in the Trust Fund;
provided that such indemnity shall not apply if such vendor or prospective
target business executes an agreement waiving any claims against the Trust
Fund.]

 

 

 

 

3.             The undersigned acknowledges that the Insider Shares will be held
in escrow pursuant to the terms of that certain Share Escrow Agreement dated
December 12, 2014 which the Company has entered into.

 

4.             In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

5.             The undersigned acknowledges and agrees that prior to entering
into a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, such transaction must be approved
by a majority of the Company’s disinterested independent directors and the
Company must obtain an opinion from an independent investment banking firm or
another firm that regularly provides similar opinions regarding the type of
business that the Company is seeking to acquire that such Business Combination
is fair to the Company’s unaffiliated shareholders from a financial point of
view.

 

6.             Neither the undersigned nor any affiliate of the undersigned will
be entitled to receive and will not accept any compensation or other cash
payment for services rendered prior to, or in order to effectuate, the
consummation of the Business Combination; provided that the Company shall be
allowed to (i) repay working capital loans made by the undersigned to the
Company in cash upon consummation of the Business Combination or, at the
undersigned’s discretion, with respect to up to an aggregate of $175,000 of
working capital loans from all lenders, by converting such loans into units at a
price of $10.00 per unit, as more fully described in the Registration Statement,
and (ii) reimburse the undersigned and any affiliate of the undersigned for
their out-of-pocket expenses incurred in connection with identifying,
investigating and consummating a Business Combination.

 

7.             Neither the undersigned nor any affiliate of the undersigned will
be entitled to receive or accept a finder’s fee or any other compensation in the
event the undersigned, any member of the family of the undersigned or any
affiliate of the undersigned originates a Business Combination.

 

8.             The undersigned agrees to be an officer and/or director of the
Company until consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned represents and warrants that:

 

 2 

 

 

(a)he has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) him or any partnership in which he
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which he was an executive officer at
or within two years before the time of such filing;

 

(b)he has never had a receiver, fiscal agent or similar officer been appointed
by a court for his business or property, or any such partnership;

 

(c)he has never been convicted of fraud in a civil or criminal proceeding;

 

(d)he/ has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

 3 

 

 

(i)he has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)he was never subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the Commodity Futures Trading
Commission; or the National Credit Union Administration that is based on a
violation of any law or regulation that prohibits fraudulent, manipulative, or
deceptive conduct;

 

(m)he has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
him from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)he has never been subject to any order of the SEC that orders him to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

 4 

 

 

(o)he has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)he has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the Commodity Futures Trading
Commission; or the National Credit Union Administration that bars the
undersigned from: (i) association with an entity regulated by such commission,
authority, agency or officer; (ii) engaging in the business of securities,
insurance or banking; or (iii) engaging in savings association or credit union
activities;

 

(r)he is not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.          The undersigned has full right and power, without violating any
agreement by which it is bound, to enter into this letter agreement and to serve
as an officer and/or director of the Company.

 

10.         The undersigned hereby waives his right to exercise conversion
rights with respect to any shares of the Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased by the undersigned
prior to the IPO, in the IPO or in the aftermarket, and agrees that he will not
seek conversion with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto.

 

 5 

 

 

11.         In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the undersigned agrees to advance such funds
necessary to complete such liquidation and agrees not to seek repayment for such
expenses.

 

12.         This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The undersigned hereby (i) agrees
that any action, proceeding or claim against him arising out of or relating in
any way to this letter agreement (a “Proceeding”) shall be brought and enforced
in the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Graubard Miller as agent for the service of
process in the State of New York to receive, for the undersigned and on his
behalf, service of process in any Proceeding.

 

13.         As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all former and current officers and
directors of the Company and all shareholders of the Company that acquired
Ordinary Shares of the Company prior to the IPO, or, if after the IPO, in a
private transfer from another former or current officer or director of the
Company, or from a shareholder that purchased such Ordinary Shares prior to the
IPO; (iii) “Insider Shares” shall mean all of the Ordinary Shares of the Company
issued prior to the IPO; (iv) “IPO Shares” shall mean the Ordinary Shares issued
in the Company’s IPO; (v) “Memorandum and Articles of Association” shall mean
the Company’s memorandum and articles of association, as the same may be amended
and restated from time to time; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO were deposited.

 

14.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15.         No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

 6 

 

 

      Print Name of Insider           Signature

 

 7 

 

